                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

RAYMOND MCGRAW,                          )
                                         )
                      Plaintiff,         )
                                         )
                    v.                   )                 Case No. 1:18-cv-01459-TWP-MPB
                                         )
CORIZON HEALTH, INC., PENDLETON          )
CORRECTIONAL FACILITY, DUSHAN            )
ZATECKY, MR. ALSIP, OFFR. EDWARDS, SGT. )
VANDINE, SGT. McKINNIE, CPT. MASON, MRS. )
FRANCUM, MRS. McCULLOUGH, DR. TALBOT, )
MRS. WELDERS, NURSE SIMPSON, and NURSE )
ROSE,                                    )
                                         )
                      Defendants.        )

             ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT

       This matter is before the Court on the parties’ cross motions for summary judgment.

Plaintiff Raymond McGraw (“Mr. McGraw”), an inmate at Miami Correctional Facility, initiated

this civil rights action pursuant to 42 U.S.C. § 1983 alleging violations of his First and Eighth

Amendment rights while he was incarcerated at Pendleton Correctional Facility (“Pendleton”). On

March 4, 2019, Mr. McGraw moved for summary judgment. (Dkt. 151.) Thereafter, Defendant

Officer Edwards opposed the Motion arguing that there is a dispute of material fact regarding the

degree of force she used to secure Mr. McGraw when he refused to take medication on January

14, 2016. (Dkt. 200.) Defendants Corizon Health, Inc. (“Corizon”), Aleycia McCullough (“Ms.

McCullough”)Dr. Paul Talbot, Carrie Welders (“Ms. Welders”), Nurse Kim Simpson (“Nurse

Simpson”), and Nurse Leah Rose (“Nurse Rose”), (collectively, “the Medical Defendants”)

responded and cross-motioned for summary judgment on May 3, 2019. (Dkt. 202.) Mr. McGraw
replied on June 6, 2019. (Dkt. 237.) For the reasons stated below, Mr. McGraw’s Motion is

denied and the Medical Defendants’ Motion is granted in part and denied in part.

                          I. SUMMARY JUDGMENT STANDARD

       A motion for summary judgment asks the court to find that a trial is unnecessary because

there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

as a matter of law. See Federal Rule of Civil Procedure 56(a). Whether a party asserts that a fact

is undisputed or genuinely disputed, the party must support the asserted fact by citing to specific

portions of the record, including depositions, documents, or affidavits. Fed. R. Civ. P.

56(c)(1)(A). A party can also support a fact by showing that the materials cited by an adverse

party do not establish the absence or presence of a genuine dispute or that the adverse party cannot

produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B). Affidavits or

declarations must be made on personal knowledge, set out facts that would be admissible in

evidence, and show that the affiant is competent to testify on matters stated. Fed. R. Civ. P.

56(c)(4). Failure to properly support a fact in opposition to a movant’s factual assertion can result

in the movant’s fact being considered undisputed, and potentially in the grant of summary

judgment. Fed. R. Civ. P. 56(e).

       In deciding a motion for summary judgment, the court need only consider disputed facts

that are material to the decision. A disputed fact is material if it might affect the outcome of the

suit under the governing law. Williams v. Brooks, 809 F.3d 936, 941-42 (7th Cir. 2016).

“A genuine dispute as to any material fact exists ‘if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.’” Daugherty v. Page, 906 F.3d 606, 609−10

(7th Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The

court views the record in the light most favorable to the non-moving party and draws all reasonable



                                                 2
inferences in that party’s favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d 708, 717 (7th Cir.

2018). It cannot weigh evidence or make credibility determinations on summary judgment

because those tasks are left to the factfinder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir.

2014). Any doubt as to the existence of a genuine issue for trial is resolved against the moving

party. Anderson, 477 U.S. at 255.

        When reviewing cross-motions for summary judgment, all reasonable inferences are drawn

in favor of the party against whom the motion at issue was made. Valenti v. Lawson, 889 F.3d

427, 429 (7th Cir. 2018) (citing Tripp v. Scholz, 872 F.3d 857, 862 (7th Cir. 2017)).

The existence of cross-motions for summary judgment does not imply that there are no genuine

issues of material fact.        R.J. Corman Derailment Servs., LLC v. Int’l Union of Operating

Engineers, Local Union 150, AFL-CIO, 335 F.3d 643, 647 (7th Cir. 2003).

                                       II. UNDISPUTED FACTS 1

A.      Initial Matters

        Before reciting the facts underlying Mr. McGraw’s claims, the Court must address several

issues that have made it difficult for the Court to determine the undisputed facts. First, Mr.

McGraw (who is proceeding pro se) produced more than two thousand pages of exhibits with his

Motion for Summary Judgment. (Dkts. 154-159.) While he attempts to identify documents to

support his statement of material facts not in dispute, he does so by referencing medical entries

from particular dates, rather than particular page numbers, making it difficult for the Court to locate

his references.


1
  The Medical Defendants object to many statements in Mr. McGraw’s Statement of Facts Not in Dispute as containing
hearsay, speculation, legal conclusions, or improper expert testimony from a lay witness. The Court does not need to
address those issues in this Order because none of the disputed testimony affects the outcome of the pending summary
judgment motions. Disputes of material fact identified by the Court below come mainly from the Medical Defendants’
own Statement of Material Facts and do not implicate any of Mr. McGraw’s disputed statements.


                                                         3
       The Medical Defendants’ submissions do not fare much better. Some citations in the

Medical Defendants’ brief are incorrect, making it difficult for the Court to locate their referenced

documents. For example, the Medical Defendants assert that Mr. McGraw submitted a healthcare

request form on October 1, 2015. They cite docket “159, pp. 99” as the location of the healthcare

request form, but p. 99 of docket 159 is a medical record dated November 20, 2015. The adjacent

pages are part of that medical record.

        In addition, the accuracy of the records submitted by the Medical Defendants’, and

 therefore their statement of facts and expert’s opinions that rely upon those records, are called

 into question by records from an outside neurosurgeon, Gautam Phookan, M.D. (“Dr.

 Phookan”), who also treated Mr. McGraw. For example, the Medical Defendants’ records do

 not indicate on what date Mr. McGraw’s staples were removed, but they do indicate that the

 staples were intact on September 23, 2015 and were not present on October 1, 2015. Dr. Talbot

 examined Mr. McGraw on October 12, 2015, and did not note the presence of staples. (Dkt. 158,

 p. 367.) The Medical Defendants note that Dr. Phookan charted on October 16, 2015, that Mr.

 McGraw’s remaining staples were removed in his office that day. (Dkt. 158, p. 142.) But they

 fail to acknowledge that this creates a dispute of material fact regarding whether the Medical

 Defendants removed all of the staples on September 25, 2015, as instructed to do by Dr. Phookan,

 or at any other time before Mr. McGraw’s follow-up with Dr. Phookan. Moreover, The Medical

 Defendants’ expert witness, Dr. Craig Wilson, fails to acknowledge at all that the remainder of

 Mr. McGraw’s staples were removed at Dr. Phookan’s office on October 16, 2015. (Dkt. 196-7.)

 If Dr. Phookan removed staples from Mr. McGraw’s back on October 16, 2015, then the prison

 medical records before that date which indicate that there were no staples in Mr. McGraw’s back

 are called into question.



                                                 4
           These issues leave the Court with little in the way of undisputed facts to draw from.

    Therefore, the following recitation of undisputed facts is rather truncated.

    B.    Undisputed Facts

          At all times relevant to his Complaint, Mr. McGraw was incarcerated at Pendleton.

    Corizon was the company that contracted with the Indiana Department of Correction to

    provide medical care to Indiana prisoners at all times relevant to this action. Dr. Talbot

    was a physician providing medical services at Pendleton. Nurse Simpson and Nurse Rose

    were licensed and qualified nurses at Pendleton. Ms. McCullough was the Health Service

    Administrator at Pendleton. Ms. Welders was a medical assistant at Pendleton. Ms. McCullough

    and Ms. Welders are not medically trained and do not perform any patient care duties.

          Mr. McGraw suffered from chronic lower back pain. On September 14, 2015, he

underwent an L3 to L5 decompressive laminectomy 2 at IU Health Ball Memorial Hospital

performed by Dr. Phookan, a neurosurgeon with Goodman Campbell Brain and Spine. Mr.

McGraw was discharged from the hospital on September 16, 2015, with instructions to remove the

drain from the surgical site when it drained less than 40 ml in a 12-hour period, to remove staples

on September 28, 2015, and to schedule a follow up appointment with the surgeon in four weeks.

          When Mr. McGraw returned to Pendleton, Dr. Talbot ordered that he be housed in the

medical unit to facilitate his post-operative recovery.              The next day, September 17, 2015,

Mr. McGraw had a fever of 101 degrees. Dr. Talbot ordered an injectable antibiotic.

          Nurse Rose removed Mr. McGraw’s drain on September 21, 2015, and he was discharged

from the medical unit. Myra Wilson from Goodman Campbell Brain and Spine called the prison


2
  “Laminectomy is surgery that creates space by removing the lamina — the back part of a vertebra that covers your
spinal canal. Also known as decompression surgery, laminectomy enlarges your spinal canal to relieve pressure on
the spinal cord or nerves.” Laminectomy, MayoClinic.org, https://www.mayoclinic.org/tests-procedures/ laminectomy
/about/pac-20394533 (Last visited Aug. 30, 2019).

                                                        5
and left a message for Ms. Welders stating that Mr. McGraw’s staples could be removed on

September 25, 2015.

           Many aspects of Mr. McGraw’s care are disputed from September 21, 2015 through October

30, 2015, when Dr. Talbot determined that Mr. McGraw’s wound was not healing, and he needed to

be transferred to a facility with 24 hour nursing care. 3 Mr. McGraw returned to Pendleton on

December 30, 2015. On January 14, 2016, Nurse Simpson attempted to administer two antibiotics

to Mr. McGraw. He resisted because a previous dose of the same medications caused him to have

physical reactions that indicated he might be allergic to them. Eventually, Officer Edwards

restrained Mr. McGraw. Officer Edwards and Mr. McGraw dispute the nature an appropriateness

of Officer Edwards’ actions.

           On January 15, 2016, Dr. Talbot examined Mr. McGraw, noted purulent drainage from his

back wound, and ordered him to an outside hospital for further treatment. Doctors at St. Vincent

Hospital in Anderson, Indiana, determined that Mr. McGraw was suffering from a spinal epidural

abscess and Methicillin-resistant Staphylococcal Aureus (“MRSA”). He required additional

surgery and was released to Miami Correctional Facility on January 20, 2016, where he received

IV antibiotics for six weeks.

           Mr. McGraw currently has no outstanding medical bills resulting from this incident.

                    III. PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                 AS TO OFFICER EDWARDS

           Mr. McGraw has submitted sworn testimony that Officer Edwards rammed her knees into

his stomach repeatedly on January 14, 2016. Officer Edwards has produced admissible evidence

in the form of an affidavit stating that she only placed her left arm against Mr. McGraw’s chest


3
    Material disputes of fact will be discussed in Section IV below.



                                                             6
and told him everything would be fine. These competing sworn statements create a dispute of

material fact and Mr. McGraw is therefore not entitled to summary judgment against Officer

Edwards.

       The Court will analyze Mr. McGraw’s Motion for Summary Judgment against the Medical

Defendants in conjunction with their Motion for Summary Judgment below.

                  IV. CROSS MOTIONS FOR SUMMARY JUDGMENT
                          AS TO MEDICAL DEFENDANTS

A.     Statute of Limitations

       The Medical Defendants argue that Mr. McGraw’s claims are barred by the statute of

limitations because he was aware of his claims by at least October 10, 2015, and did not file his

Complaint in state court until November 2, 2017. This argument completely ignores the docket in

this case and the Court’s first Entry which acknowledged that although the Complaint was filed in

state court on November 2, 2017, Mr. McGraw had signed and dated the Complaint on March 28,

2017. The Court ruled that the prison mailbox rule applied and deemed the Complaint as filed on

March 28, 2017. (Dkt. 5.) The Medical Defendants could have raised this issue in their Motion

for Summary Judgment and challenged Mr. McGraw’s assertion that he gave prison officials his

Complaint for mailing on March 28, 2017. Instead, they asserted, in contradiction to the docket in

this action, that the Complaint was filed on November 2, 2017. They have therefore waived this

argument.

B.     State Law Negligence Claims

       The Medical Defendants argue that any state law negligence claims would be barred by the

Indiana Medical Malpractice Act because Mr. McGraw has not presented his claims before the

state medical review panel. Although Mr. McGraw used the word “negligence” in his Complaint,

the Court did not include state law negligence claims in its screening entry and Mr. McGraw did

                                                7
not address such claims in his summary judgment briefing. There are no state law negligence

claims proceeding in this action.

C.     Policy Claim Against Corizon

       Mr. McGraw alleged in his Complaint that Defendant Corizon was responsible for the

repeated delays and failures in providing him with prescribed medications. Because Corizon acts

under color of state law by contracting to perform a government function, i.e., running a

correctional institution or providing medical care to correctional facilities, it is treated as a

government entity for purposes of Section 1983 claims. See Jackson v. Illinois Medi-Car, Inc.,

300 F.3d 760, 766 fn.6 (7th Cir. 2002); but see Shields v. Illinois Department of Correction, 746

F.3d 782, 790 (7th Cir. 2014) (finding “substantial grounds to question the extension of the Monell

holding for municipalities to private corporations”).

       To survive summary judgment on this claim, Mr. McGraw must produce evidence of “the

existence of an ‘official policy’ or other governmental custom that not only causes but is the

‘moving force’ behind the deprivation of constitutional rights.” Teesdale v. City of Chi., 690

F.3d 829, 833–34 (7th Cir. 2012) (quoting City of Canton, Ohio v. Harris, 489 U.S. 378, 388–89

(1989)). Evidence of a failure to make a policy can also support such a claim. Glisson v. Indiana

Dep’t of Corr., 849 F.3d 372, 381 (7th Cir. 2017). However, without an actual policy to point to,

a plaintiff must produce evidence of multiple incidents of unconstitutional activity in order to

maintain a claim against Corizon. Calhoun v. Ramsey, 408 F.3d 375, 380 (7th Cir. 2005).

       Mr. McGraw has not produced a Corizon policy that expressly condones denying or

delaying the provision of prescriptions drugs. Nor has he produced any evidence of other similar

incidents. Although he submitted affidavits from fellow inmates, the affidavits all relate to

Mr. McGraw’s care. Mr. McGraw has alleged that his own medication was delayed three time



                                                 8
periods during his course of treatment. But even this is insufficient evidence of a widespread

practice that rises to the level of a custom or policy. See Estate of Moreland v. Dieter, 395 F.3d

747, 760 (7th Cir.2005) (three incidents do not amount to a widespread practice to support a custom

or policy claim). The undisputed facts demonstrate that Mr. McGraw’s policy and practice claim

fails and that Corizon is entitled to summary judgment.

D.     Deliberate Indifference Claims against Defendants Welders and McCullough

       Ms. Welders and Ms. McCullough have provided sworn testimony that they performed

administrative duties at the facility, such as reviewing medical records to responding to grievances,

and did not provide medical care. Mr. McGraw argues that Ms. Welders and Ms. McCullough

should have examined him themselves instead of relying on his medical records, but he is

mistaken. As non-medical administrators, Ms. Welders and Ms. McCullough were “entitled to

defer to the judgment of jail health professionals so long as [they] did not ignore [Mr. McGraw].”

Berry v. Peterman, 604 F.3d 435, 440-41 (7th Cir. 2010).

       The undisputed facts show that Ms. McCullough reviewed Mr. McGraw’s medical records

in order to respond to his grievances. (Dkt. 196-4.) Ms. Welders provided sworn testimony that

her interactions with Mr. McGraw consisted of forwarding his complaints to the medical personnel

who had the authority to respond to them. (Dkt. 196-5.) Mr. McGraw asserts that his sister spoke

to Ms. Welders and Ms. McCullough seeking help for her brother, but they did not assist her even

after she filled out a release form. This alone does not create a dispute of material fact because Ms.

Welders and Ms. McCullough were not constitutionally obligated to assist Mr. McGraw’s sister,

but instead to respond appropriately to his complaints, which they did. It was not within their power

to alter the medical treatment he received. Therefore, Ms. Welders and Ms. McCullough are

entitled to summary judgment.



                                                  9
E.     Retaliation Claims against Defendants Talbot, Rose, Welders and McCullough

       Mr. McGraw alleges that Defendants Dr. Talbot, Nurse Rose, Ms. McCullough, and Ms.

Welders retaliated against him for filing grievances and this case by transferring him and forcing

him to pay his medical bills.

        To succeed on a retaliation claim, a plaintiff must establish that: (1) he engaged

 in activity protected by the First Amendment; (2) defendants took actions that would deter a

 person of “ordinary firmness” from engaging in the protected activity; and (3) the First

 Amendment activity was at least a “motivating factor” in defendants' decisions to take those

 actions. Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009). Mr. McGraw cannot show that

 the Defendants were responsible for the alleged retaliatory actions.

       First, the undisputed evidence shows that Dr. Talbot transferred Mr. McGraw to New

Castle Correctional Facility (“New Castle”) because that facility was better equipped to meet his

medical needs. The evidence also shows that Dr. Talbot did not order Mr. McGraw to be

transferred back to Pendleton.     Instead, the treating physician at New Castle ordered Mr.

McGraw’s return to Pendleton when he no longer required medical care not available there.

       Second, the undisputed evidence shows that Mr. McGraw does not owe any medical bills

as a result of his back surgeries and follow-up treatment. He has not provided any evidence that

he paid any medical bills associated with his care.

       Mere speculation regarding the Defendants’ motives cannot overcome the contrary

evidence that no retaliatory actions were taken against him. See Devbrow v. Gallegos, 735 F.3d

584, 588 (7th Cir. 2013). Therefore, Defendants Dr. Talbot, Nurse Rose, Ms. McCullough, and

Ms. Welders are entitled to summary judgment on Mr. McGraw’s retaliation claim.




                                                10
F.     Deliberate Indifference Claims against Defendants Talbot and Rose

       1.      Serious Medical Condition

       The Medical Defendants argue that Mr. McGraw has not complained of a serious medical

condition because he complains about a surgical site infection while the MRSA he was eventually

diagnosed with was not found at the surgical site but instead in an epidural abscess in his spine:

“Plaintiff’s eventual diagnosis at St. Vincent Hospital was an internal infection in his spine,

not at the incision site.” (Dkt. 202, p. 12.)

       The Medical Defendants do not dispute that the spinal abscess, or internal infection, may be

a serious medical condition, but they assert that Mr. McGraw has only complained of an infection

at his surgical site and since he never had such an infection, he has not raised a serious medical

condition. They go on to compare Mr. McGraw’s “self-diagnosed surgical site infection” to having

“the sniffles or minor aches and pains or a tiny scratch or a mild headache or minor fatigue.”

(Dkt. 202, p. 57) (quoting Gutierrez v. Peters, 111 F.3d 1364, 1372 (7th Cir. 1997)). Yet, in

the same paragraph, they state than a skin infection could be a serious medical condition if it were

a “purulent draining infection” accompanied by extreme pain and high fever (again quoting

Gutierrez, 111 F.3d at 1373), but fail to acknowledge the medical records in this case that reflect

that the drainage from Mr. McGraw’s wound was at times described as “purulent” and that he

suffered from pain and some fever.

       The Medical Defendants’ arguments are frivolous. There is no doubt that the Medical

Defendants were adequately notified of the nature of Mr. McGraw’s claims by his Amended

Complaint which stated that after back surgery, his surgical wound did not close, and he

experienced pain and an infection. The Medical Defendants do not dispute that Mr. McGraw was

treated for MRSA, which is an infection. The fact that the infection was not on his skin at the site



                                                11
of his incision, but very nearby in his spine is not dispositive of his claims. MRSA can be life-

threatening, so comparing it to the sniffles is absurd. The subject of Mr. McGraw’s Complaint is

his post-surgery care including the wound that failed to close and the abscess that developed in his

spine. There is no question that he has raised a serious medical condition.

       2.      Deliberate Indifference – Disputes of Material Fact

       As discussed above, several disputes of material fact exist surrounding the removal of Mr.

McGraw’s staples. The parties dispute when they were removed, by whom, and under what

conditions. On September 23, 2015, Nurse Harmon changed Mr. McGraw’s dressing and charted

that the incision site was clean and that his staples were intact. Mr. McGraw testifies that Nurse

Rose removed some, but not all, of the staples on September 25, 2015, in an unsanitary room. There

is no charting of the removal of his staples and Nurse Rose does not recall this event. Charting on

October 1, 2015, states that the staples had been previously removed. But Dr. Phookan’s records

show that he removed remaining staples on October 16, 2016.

       Next, although the parties agree that Mr. McGraw at times used toilet paper to pack his

wound, they dispute the reason for his actions. Mr. McGraw asserts that he had to resort to packing

the wound with toilet paper because the wound was draining and the dressing was not changed

frequently enough, and he was not given the proper supplies to change the dressing himself. The

Medical Defendants assert that Mr. McGraw did not need to pack the wound with toilet paper and

that doing so may have contributed to the problems that later developed.

       But Dr. Phookan’s post-surgery instructions stated that if there was any drainage from the

wound, then the dressing should be changed two to three times per day. (Dkt. 158, p. 263.) The

medical records demonstrate that his wound drained less than 30 cc on September 21, 2015, when

he was released from the prison medical unit. There is no evidence indicating whether Dr. Talbot



                                                12
ordered daily dressing changes either by a nurse or by Mr. McGraw. The dressing was changed

on September 23, 2015, and Nurse Harmon noted that the staples were intact and the surgical site

was clean. There is no evidence that Mr. McGraw was seen by any medical staff between then

and October 1, 2015, after he submitted two health care request forms, one of which stated that he

was using toilet paper to pack the wound. Mr. McGraw reports that Nurse Rose removed his

staples on September 25, 2015, but there is no other evidence to confirm that or document whether

his wound was draining at that time.

       The nurse who changed his dressing on October 1, 2015, noted some clear drainage. If the

Medical Defendants had followed Dr. Phookan’s instructions, they would have instituted dressing

changes two to three times per day. (See Dkt. 158, p. 263.) Instead, the dressing was not changed

for two days when Nurse Harmon changed it on October 3, 2015. She noted a small amount of

yellowish drainage. Still, no one attempted to change the dressing again until October 8, 2015,

when medical records state that Mr. McGraw refused to come to the medical unit for treatment.

There is a dispute of material fact as to whether Dr. Talbot was deliberately indifferent when he

discharged Mr. McGraw from the prison medical unit without either instructions for daily dressing

changes by medical staff or instructions and supplies for Mr. McGraw to change his own dressing.

       Finally, there is a dispute of material fact as to whether Mr. McGraw’s medications, both

antibiotics and pain medications, were delayed causing him additional pain and allowing an

infection to either arise or worsen. For example, on September 18, 2015, Dr. Talbot ordered three

days of injectable antibiotics followed by ten days of the antibiotic Keflex. On September 21, 2015,

Dr. Talbot again prescribed Keflex to be taken three times per day. Mr. McGraw states that he did

not receive the three days of injectable antibiotics. Medical records show that he did not receive

the Keflex until September 25, 2015. Mr. McGraw also asserts that he did not receive any



                                                13
antibiotics between October 5, 2015 and October 30, 2015, and between December 30, 2015 and

January 14, 2016. The records also show that Mr. McGraw made several requests for pain

medication that he asserts was not provided as ordered by Dr. Phookan.

       For these reasons, the Medical Defendants’ Motion for Summary Judgment is denied as to

Dr. Talbot and Nurse Rose. After reviewing the medical records which revealed the factual

disputes discussed above, Nurse Rose, Dr. Talbot, and their counsel should have considered

whether they had a good-faith basis to argue that no issue of material fact precluded the Court from

finding that they were entitled to judgment as a matter of law. See Warren v. Corizon Inc., No.

2:17-CV-00116-JMS-MJD, 2017 WL 5290577, at *6 (S.D. Ind. Nov. 13, 2017).

       3.      Failure to Protect Claim against Nurse Simpson

       Mr. McGraw’s sworn testimony is that Nurse Simpson watched and did nothing as Officer

Edwards kneed Mr. McGraw in the stomach repeatedly. Nurse Simpson’s affidavit merely states

that she has no recollection of Officer Edwards applying excessive force to Mr. McGraw or forcing

Mr. McGraw to take medication. Again, Nurse Simpson and her counsel should have considered

whether they could argue in good faith that there is no dispute of material fact as to Mr. McGraw’s

claim against Nurse Simpson given the dispute of fact created by Mr. McGraw’s sworn statement.

A lack of memory of an incident does not entitle a defendant to summary judgment.

                                       V. CONCLUSION

       Mr. McGraw’s Motion for Summary Judgment, (Dkt. [151]), is DENIED. The Medical

Defendants’ Motion for Summary Judgment, (Dkt. [202]) is GRANTED in part and DENIED

in part. It is granted as to the following claims that are dismissed:

   •   First Amendment retaliation claims against Defendants Dr. Talbot, Nurse Rose, Ms.

       Welders, and Ms. McCullough;



                                                14
   •   Eighth Amendment deliberate indifference claims against Defendants Ms. Welders and

       Ms. McCullough; and

   •   Eighth Amendment policy or practice claim against Corizon.

The Motion is denied as to the following claims that shall proceed:

   •   Eighth Amendment deliberate indifference claims against Defendants Dr. Talbot and

       Nurse Rose; and

   •   Eighth Amendment failure to protect claim against Defendant Nurse Simpson.

   •   Eighth Amendment excessive force claim against Officer Edwards shall also proceed.

       Because all claims against them have been dismissed, the Clerk is directed to terminate

       Corizon, Ms. Welders, and Ms. McCullough as defendants on the docket.

       The Magistrate Judge is requested to reset this matter for settlement conference.



       SO ORDERED.

Date: 9/4/2019


DISTRIBUTION:

Raymond McGraw, #883037
MIAMI CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

Jeb Adam Crandall
BLEEKE DILLON CRANDALL ATTORNEYS
jeb@bleekedilloncrandall.com

Adriana Katzen
BLEEKE DILLON CRANDALL ATTORNEYS
adriana@bleekedilloncrandall.com

Daniel F. Rothenberg
INDIANA ATTORNEY GENERAL’S OFFICE
daniel.rothenberg@atg.in.gov

                                               15
Destiny Reve Scott Wells
INDIANA ATTORNEY GENERAL’S OFFICE
destiny.wells@atg.in.gov

Jessica A. Wegg
SAEED & LITTLE LLP
jessica@sllawfirm.com


Magistrate Judge Matthew P. Brookman




                                       16
